Citation Nr: 0936894	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-25 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
based on service connection for cause of the Veteran's death, 
to include as due to exposure to radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to 
September 1956; he died in January 2004.  The Appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of 
the VA RO in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran died in January 2004.  The death certificate 
shows the immediate cause of death as acute myelogenous 
leukemia, and the underlying cause of death as 
myelodysplastic syndrome.  

3.  During his lifetime, the Veteran had not established 
service connection for any disability.  

4.  It is shown that the Veteran likely incurred radiation 
exposure as a result of serving at White Sands Proving 
Grounds and Sandia Base in New Mexico from 1954 to 1956.  

5.  The weight of the competent, probative medical evidence 
indicates that acute myelogenous leukemia and myelodysplastic 
syndrome, which caused the Veteran's death, are etiologically 
related to the in-service radiation exposure.  


CONCLUSION OF LAW

Resolving all doubt in favor of the Appellant, the criteria 
for DIC based on service connection for cause of the 
Veteran's death, to include as due to exposure to radiation, 
have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137, 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 
3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim has been 
accomplished.  


Legal Criteria

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability.  See Darby v. Brown, 10 Vet. App. 243, 
245 (1997).  


In determining whether the disability that resulted in the 
death of the Veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312 
(2009).  The death of a veteran will be considered as having 
been due to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2009).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2009).  A contributory cause of death 
is one which contributed substantially or materially to 
death, combined to cause death, and aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c) (2009).  It 
is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2), consist of twenty-one 
types of cancer, including leukemia (other than chronic 
lymphocytic leukemia), multiple myeloma, and lymphomas 
(except Hodgkin's disease).  38 U.S.C.A. § 1112(c)(2) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.309(d) (2009).  

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: cancer, 
including all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia, multiple myeloma, and lymphomas other 
than Hodgkin's disease; parathyroid adenoma; tumors of the 
brain and central nervous system, non-malignant thyroid 
nodular disease, and posterior subcapsular cataracts.  38 
C.F.R. § 3.311(b)(2).  

An appellant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102 (2009).  When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  
Analysis

The Appellant contends that the Veteran's immediate cause of 
death, acute myelogenous leukemia due to myelodysplastic 
syndrome, developed as the result of exposure to ionizing 
radiation during service while he was stationed at White 
Sands Proving Grounds, New Mexico.  

By way of background, as noted above, the Veteran served in 
the Army from September 1954 to September 1956; he died in 
January 2004.  The Board concedes that morning reports, dated 
in February 1955, correspondence between the Veteran and his 
wife, dated from February 1955 to March 1956, and a September 
1956 separation examination report, confirm that the Veteran 
was stationed at Sandia Base in Albuquerque, New Mexico, and 
with the 914th Ordnance Battalion at the U.S. Army 
Dispensary, White Sands Proving Ground in New Mexico.  

Included in the record are multiple written statements from 
the Veteran, where he contended that while serving in White 
Sands Proving Ground and Sandia Base in New Mexico he drove 
his commanding officer into the mountains to observe missile 
detonation(s), and also drove in convoys with unidentified 
materials on board.  Resolving the benefit of the doubt as to 
this issue, the Board finds that the Veteran was stationed 
where he said he was, and consequently was exposed to 
radiation to some unknown degree. 

As noted above, the Veteran's death certificate lists acute 
myelogenous leukemia as the immediate cause of death due to 
myelodysplastic syndrome.  He was not service-connected for 
this, or any other, disability at the time of his death.  
Notably, acute myelogenous leukemia is considered a 
radiogenic disease that is entitled to special development 
procedures under 38 C.F.R. § 3.311(c).  38 C.F.R. § 
3.311(b)(1), (2)(xxii), and (5)(iv) (2009).  

Moreover, letters from private hematology-oncology 
specialists, dated in September 2003 and April 2004, contain 
opinions that the Veteran's acute myeloid leukemia was 
related to radiation exposure.  In particular, the September 
2003 physician referenced various studies that link radiation 
exposure to both acute myelogenous leukemia and 
myelodysplastic syndrome, and noted that leukemia, excluding 
chronic lymphocytic leukemia, is the most frequently reported 
malignant disease after radiation exposure.  For this reason, 
these opinions are accorded significant probative weight.  

Ultimately, in consideration of the Veteran's extensive post-
service history of treatment for both acute myelogenous 
leukemia and myelodysplastic syndrome, and of the medical 
opinion letters from private hematology-oncology specialists 
relating the Veteran's blood disorders to radiation exposure 
in service that are supported by various studies linking the 
Veteran's cancer to radiation exposure, the Board finds that 
the evidence to be in relative equipoise regarding whether 
both acute myelogenous leukemia and myelodysplastic syndrome 
had their onset during the Veteran's active duty as the 
result of exposure to radiation while stationed at White 
Sands Proving Ground.   

In consideration of the applicability of the benefit-of-the-
doubt doctrine,  the Appellant's claim for service connection 
for DIC based on service connection for cause of the 
Veteran's death must be granted.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  








ORDER

DIC based on service connection for cause of the Veteran's 
death is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


